Exhibit 10.16

EMPLOYMENT AGREEMENT




This Employment Agreement (“Agreement”), dated as of November 15, 2014 (the
“Effective Date”), is made by and Michael J. Borkowski (“Executive”) an
individual at 3250 NE 1st Ave; Suite 305; Miami, Florida 33137 and Eco Science
Solutions Inc., (ESSI) a Nevada corporation (the “Company”) at 3250 NE 1st Ave;
Suite 305; Miami, Florida 33137




WHEREAS, Executive will be employed by the Company as its Chief Executive
Officer (CEO) and will continue to maintain the position as sole director of the
Company until such time as new directors are elected to the Board.




WHEREAS, the Board of Directors of the Company desire to enter into an
employment agreement with Executive, which employment shall be extension of
existing agreement and commence November 15, 2014 through November 15, 2015; and




WHEREAS, the agreed upon terms and conditions of Executive’s continued
employment are embodied in this Agreement.




NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and Executive do hereby agree as
follows:




Section 1. Employment and Duties. On the terms and subject to the conditions set
 forth in this Agreement, subject to the approval and ratification of Board of
Directors, such approvals to be obtained prior November 15, 2014 to the
Effective Date, the Company agrees to employ Executive as its Chief Executive
Officer to render such services as would be customary and to render such other
services and discharge such other responsibilities as the Board of Directors of
the Company may, from time to time, stipulate and which shall not be
inconsistent with the position listed above.




Section 2. Performance. (a) Executive accepts the employment as set forth in
Section 1 herein and agrees to concentrate such time and effort to the
performance of the services described therein, including the performance of such
other services and responsibilities as the Board of Directors of the Company may
from time to time stipulate and which shall not be inconsistent with the
position listed above.




(b) Without limiting the generality of the foregoing, Executive shall devote
such time as may be necessary to discharge his duties under this agreement.
Executive further agrees that when the performance of his duties reasonably
requires, he shall be present on the Company’s premises or engaged in service to
or on behalf of the Company at such times except during vacations, regular
business holidays or weekends.




Section 3. Other Commercial Engagements. The Company acknowledges and agrees
that Executive presently has and may assume additional commercial engagements,
and commitments outside of Executive’s work for Company during the term of this
Agreement.




Section 4. Term/Termination.




4.1

Term. The term of employment under this Agreement (the “Employment Period”)
shall commence on November 15, 2014 and terminate on November 15, 2015, unless
earlier terminated pursuant to the termination provisions set forth herein.
Notwithstanding anything to the contrary herein, the parties acknowledge and
agree that Executive’s employment may be terminated by the Company only for Due
Cause (as hereinafter defined). At the end of the Employment Period, the
continuation of Executive’s employment with the Company shall be at the will of
the Company and Executive on terms and conditions agreed to by the Company and
Executive and there shall be no obligation on the part of the Company or
Executive to continue such employment, provided, however, that not later than
November 1, 2015, the Company and Executive shall provide to each other
reasonably specific notice of their respective intentions with regard to
continuation of Executive’s employment subsequent to the Employment Period.





Page 1 of 8









4.2

Termination for Due Cause. The Employment Period may be terminated for Due Cause
only for the following reasons and upon the terms and conditions set forth in
this Section 4.2. The Company, by a vote of a majority of the Board of Directors
(a “Termination Vote”) may terminate the Employment Period, effective upon
written notice of such termination to Executive, such notice made pursuant to
Section 8 herein, in the event of (i) a material breach by Executive of his
fiduciary duty or of his covenants under this Agreement if such material breach
is not remedied within forty-five (45) calendar days following written notice by
the Company; (ii) the failure of Executive to comply with any material term of
this Agreement which materially adversely affects the Company; (iii) commission
by Executive of theft or embezzlement of property of the Company or other acts
of dishonesty of a material nature and/or commission  by Executive of a crime
resulting in a material injury to the businesses, properties or reputations of
the Company or any of its affiliates; (iv) commission of an act by Executive in
the performance of his duties hereunder reasonably determined by  a majority of
the board of directors of the Company to constitute gross, willful or wanton
negligence; (v) willful refusal to perform or substantial neglect of the duties
assigned to Executive pursuant to Section 1 of this Agreement if such refusal or
neglect is not remedied within forty-five (45) calendar days following written
notice by the Company; or (vi) any significant violation of any statutory or
common law duty of loyalty to the Company or its affiliates. All compensation
paid to Executive shall immediately cease upon termination for Due Cause
hereunder except accrued and unpaid compensation and all unvested Stock Options
shall immediately expire.




4.3

Termination Due to Death. The Employment Period shall be terminated upon the
death of Executive. All compensation paid to Executive shall immediately cease
upon such termination except for accrued and unpaid compensation pursuant to
Section 5.1 herein and earned but unpaid bonus payments pursuant to Section 5.2
herein. All unvested Stock and Stock Options shall immediately become vested.




4.4

Termination Due to Permanent Total Disability. The Employment Period shall be
terminated upon the Permanent Total Disability (as defined in this Section 4.4)
of Executive following written notice from the Company. Permanent Total
Disability is defined as an inability by Executive to perform substantially all
of the services required pursuant to this Agreement for a continuous period of
ninety (90) days or for a period aggregating at ninety (90) days in any
consecutive twelve (12) month period when such inability is caused by illness or
a physical or mental disability. Such Permanent Total Disability shall be
determined by a physician selected jointly by the parties hereto. All unvested
Stock and Stock Options shall immediately become vested.




4.5

Termination Other Than Due Cause, Death, Disability or Resignation. In the event
that Executive’s employment is terminated for reasons other than Due Cause, or
resignation, then all Stock and Options scheduled to vest within one year of the
date of such termination shall vest immediately and the Company shall pay as
severance compensation to Executive six (6) months salary compensation at his
then annual salary compensation rate, including bonus earned as of the
termination date. Any severance compensation paid to Executive shall be paid
ratably over the remaining payment period following termination. Any bonus
compensation earned as of the termination date shall be paid to Executive
pursuant to the bonus payment schedule set forth in Section 5.2 herein.




4.6

Termination by Executive. Executive may terminate the Employment Period (i) in
the event the Company has breached a material term or condition of this
Agreement which is not cured or remedied within thirty (15) days following
written notice by Executive to Board of Directors of Company of such breach or
(ii) at Executive’s convenience. In the event that Executive’s resignation is
due to an uncured breach by the Company, such resignation shall be deemed a
termination by the Company as without Due Cause for purposes of vesting of Stock
and Stock Options pursuant to Section 5.3 herein and for payments of salary and
bonus compensation as set forth in Sections 5.1 and 5.2, respectively, herein.
In the event that the Employment Period is terminated by Executive at his
convenience, then Executive will be due any earned but unpaid salary, vacation
and bonus compensation as set forth in Sections 5.1, 5.2, and 5.3, respectively,
herein.





Page 2 of 8









4.7

Surrender of Position and Properties. Upon termination of Executive’s employment
with the Company, regardless of the cause therefore, Executive shall promptly be
deemed to have resigned from the Company’s Board of Directors and as an officer
and director of any of the Company’s affiliates, if serving as such at that
time, and shall surrender to the Company or its affiliates all property provided
to him by the Company or its affiliates, as applicable, for use in relation to
his employment and further, Executive shall surrender to the Company or its
affiliates, as applicable, any and all sales materials, lists of customers and
prospective customers, investment performance reports, files, patent
applications, records, models or other materials and information of or
pertaining to the Company or its affiliates or their customers or prospective
customers or the products, businesses and operations of the Company or its
affiliates.




4.8

Survival of Covenants. The covenants of Executive set forth in Section 6 herein
shall survive the termination of the Employment Period or termination of this
Agreement.




Section 5. Compensation/Expenses.




5.1

Salary. In exchange for the services to be rendered by Executive hereunder, the
Company agrees to pay, during the Employment Period, a salary at an annual rate
of $18,000. The company will make monthly payments in the amount of $1500 on the
1st of each calendar month beginning November 1, 2014. From time to time,
Executive and Company may change this compensation depending on how the scope of
work and time required evolves. Any change to this compensation can be added as
an amendment to this agreement and signed by both parties.




5.2

Additional Compensation. In the event Executive needs to travel for work on
behalf of the company for meetings with testing facilities, vendors, sales and
marketing partners, investors, or anything else related to the testing,
development, marketing, or sale of Company’s product or future products, and/or
on behalf of the Company’s business, Executive will be compensated $650 per day
in addition to the $1500 monthly base salary in section 5.1.




5.3

Stock. The Company hereby grants, as part of the compensation plan to the
Executive the right to purchase One Million (1,000,000) shares of the Company’s
common stock for 0.001 Cents per share as of the Effective Date of this
Agreement. The stock ward shall be services rendered commencing on award date
and vest as follows:




-250,000 shares of Company’s common stock upon execution of this agreement dated
November 15, 2014

-250,000 shares of Company’s common stock on March 15, 2015

-250,000 shares of Company’s common stock on July 15, 2015

-250,000 shares of Company’s common stock on Nov 15, 2015




5.4

Business Expenses. Executive shall be reimbursed for travel and other business-
related expenses that he incurs pursuant to his employment with the Company,
such expenses to be timely submitted and reasonable, and subject to the
Company’s then standing Expense Reimbursement Policy and the review and approval
of the Board of Directors or its authorized designate. Executive shall provide
the Company with expense reports detailing business-related expenses and
supporting documentation and other substantiation of such expenses that conform
to the reporting requirements of the Company and requirements of the Internal
Revenue Service. Executive is located in the state of Florida and Executive will
not have to relocate. As part of this engagement if Executive is required to
commute to Company or travel on behalf of the company, Company agrees to
reimburse these expenses accordingly.




Section 6. Covenants of Executive.




6.1

Confidentiality. During the Employment Period and following the termination
thereof for any reason, Executive shall not disclose or make any use of, for his
own benefit or for the benefit of a business or entity other than the Company or
its affiliates, any secret or confidential information, lists of customers and
prospective customers or any other information of or pertaining to the Company
or its affiliates that is not generally known within the trade of the Company or
its affiliates or which is not publicly available.





Page 3 of 8









6.2

Inventions and Secrecy. Except as otherwise provided in this Section 6.2,
Executive (i) shall hold in a fiduciary capacity for the benefit of the Company
and its affiliates, all secret and confidential information, knowledge, or data
of the Company and its affiliates obtained by Executive during his employment by
the Company, which is not generally know to the public or recognized as standard
practice (whether or not developed by Executive) and shall not, during his
employment by the Company and following the termination of such employment for
any reason, communicate or divulge any such information, knowledge or data to
any person or entity other than the Company or its affiliates or persons or
entities designated by the Company; (ii) shall promptly disclose to the Company
all inventions, ideas, devices and processes made or conceived by him along or
jointly with others, from the time of entering the Company’s employ and until
such employment is terminated and for a one (1) year period following such
termination, relevant or pertinent in any way, whether directly or indirectly,
to the Company or its affiliates or resulting from or suggested by any work
which he may have done for or at the request of the Company or its affiliates;
(iii) shall at all times during his employment with the Company, assist the
Company and its affiliates in every proper way (at the expense of the Company)
to obtain and develop for the benefit of the Company inventions, ideas, devices
and processes, whether or not patented; and (iv) shall perform all such acts and
execute, acknowledge and deliver all such instruments as may be necessary or
desirable in the opinion of the Company to vest in the Company, the entire
interest in such inventions, ideas, devices and processes referred to in this
Section 6.2. Executive and Company each agree that all documents, reports,
files, analyses, drawings, designs, tools, equipment, plans (including, without
limitation, marketing and sales plans), proposals, customer lists, computer
software or hardware, and similar materials that are made by Executive or come
into his or its possession by reason of and during the term of Executive’s
engagement with Company are the property of Company and will not be used by his
in any way adverse to Company’s interests. Executive also agrees not to allow
any such documents or things, or any copies, reproductions or summaries to be
delivered to or used by any third party without the specific consent of Company.
Executive agrees to deliver to the Company, upon demand, and in any event upon
the termination of Executive’s engagement, all of such documents and things
which are in Executive’s possession or under his or its control. Executive
expressly agrees that all of his work product shall be and remain the sole and
exclusive property of the Company. Accordingly, all work products eligible for
any form of copyright protection shall be deemed a “work made for hire” under
the copyright laws and shall be owned by the Company.




6.3

Competition Following Termination. For the six month period (severance period)
following termination, for any reason, of Executive’s employment with the
Company, Executive shall not, without the prior written consent of the Company,
which consent may be withheld at the sole discretion of the Company, (i) engage
directly or indirectly, whether as an officer, director, stockholder (of 10% or
more of such entity), partner, majority owner, managerial employee, creditor, or
otherwise with the operation, management or conduct of any business that
competes with the businesses of the Company or its affiliates being conducted at
the time of such termination; (ii) solicit, contact, interfere with, or divert
any customer served by the Company or its affiliates, or any prospective
customer identified by or on behalf of the Company or its affiliates (such
customers and prospective customers existing or identified by the Company as of
the date of Executive’s termination) if such intention is to divert business
from or compete with the Company; or (iii) solicit any person then or previously
employed by the Company or its affiliates to join Executive, whether as a
partner, agent, employee or otherwise, in any enterprise engaged in a business
similar to the businesses of the Company or its affiliates being conducted at
the time of such termination.




6.4

Acknowledgement. Executive acknowledges that the restrictions set forth in this
Section 6 are reasonable in scope and essential to the preservation of the
businesses and proprietary properties of the Company and its affiliates and that
the enforcement thereof will not in any manner preclude Executive, in the event
of his termination of employment with the Company, from becoming gainfully
employed in such manner and to such extent as to provide a reasonable standard
of living for himself, the members of his family and those dependent upon him of
at least the sort and fashion to which he and they have become accustomed and
may expect.





Page 4 of 8









6.5

Severability - Covenants. The covenants of Executive contained in this Section 6
shall each be construed as any agreement independent of any other provision in
this Agreement and the existence of any claim or cause of action of Executive
against the Company or its affiliates, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company or
its affiliates of such covenants. The parties hereto expressly agree and
contract that it is not the intention of any party to violate any public policy,
statutory or common law, and that if any sentence, paragraph, clause or
combination of the same of this Agreement is in violation of the law of any
state where applicable, such sentence, paragraph, clause or combination of the
same shall be void in the jurisdictions where it is unlawful and the remainder
of such provision and this Agreement shall remain binding on the parties to make
the covenants of this Agreement binding only to the extent that it may be
lawfully done under existing applicable laws. In the event that any part of any
covenant of this Agreement is determined by a court of law to be overly broad
thereby making the covenant unenforceable, the parties hereto agree, and it is
their desire, that such court shall substitute a judicially enforceable
limitation in its place, and that as so modified the covenant shall be binding
upon the parties as if originally set forth herein.




Section 7. Indemnification. In addition to any rights Executive may have under
the Company's charter or by-laws, the Company agrees to indemnify Executive and
hold Executive harmless, both during the Term and thereafter, against all costs,
expenses (including, without limitation, fines, excise taxes and attorneys' and
accountants’ fees) and liabilities (other than settlements to which the Company
does not consent, which consent shall not be unreasonably withheld)
(collectively, "Losses") reasonably incurred by Executive in connection with any
claim, action, proceeding or investigation brought against or involving
Executive with respect to, arising out of or in any way relating to Executive's
employment with the Company or Executive's service as a director of the Company;
provided, however, that the Company shall not be required to indemnify Executive
for Losses incurred as a result of Executive's intentional misconduct or gross
negligence (other than matters where Executive acted in good faith and in a
manner he reasonably believed to be in and not opposed to the Company's best
interests). Executive shall promptly notify the Company of any claim, action,
proceeding or investigation under this paragraph and the Company shall be
entitled to participate in the defense of any such claim, action, proceeding or
investigation and, if it so chooses, to assume the defense with counsel selected
by the Company; provided that Executive shall have the right to employ counsel
to represent him (at the Company's expense) if Company counsel would have a
"conflict of interest" in representing both the Company and Executive. The
Company shall not settle or compromise any claim, action, proceeding or
investigation without Executive's consent, which consent shall not be
unreasonably withheld; provided, however, that such consent shall not be
required if the settlement entails only the payment of money and the Company
fully indemnifies Executive in connection therewith. The Company further agrees
to advance any and all expenses (including, without limitation, the fees and
expenses of counsel) reasonably incurred by the Executive in connection with any
such claim, action, proceeding or investigation. The Company currently maintains
a policy of directors' and officers' liability insurance covering Executive and,
notwithstanding the expiration or earlier termination of this Agreement, the
Company shall maintain a directors' and officers' liability insurance policy
covering Executive for a period of time following such expiration or earlier
termination equal to the statute of limitations for any claim that may be
asserted against Executive for which coverage is available under such directors'
and officers' liability insurance policy. The provisions of this paragraph shall
survive the termination of this Agreement for any reason.




Section 8.   Notice. Any notice required or permitted hereunder shall be made in
writing either by actual delivery of the notice into the hands of the party
hereunder entitled, or by the mailing of the notice in the United States mail,
certified mail, return receipt requested, all postage prepaid and addressed to
the party to whom the notice is to be given at the party’s respective address
set forth below, or such other address as the parties may from time to time
designate by written notice as provided herein and (iii) via facsimile to the
fax number provided by the Parties below with a confirmation receipt. Notice
will hereby be deemed to be satisfied via the delivery of any of the methods
listed above.




Page 5 of 8










If to the Company:




Eco Science Solutions, Inc.




Address:

3250 NE 1st Ave

Suite 305




Miami, FL 33137







If to the Executive:




Michael J. Borkowski




Address:

3250 NE 1st Ave




Suite 305




Miami, FL 33137







The notice shall be deemed to be received in case (i) on the date of actual
receipt by the party and in case (ii) three days following the date of the
mailing.




Section 9. Amendment and Waiver. No amendment or modification of this Agreement
shall be valid or binding upon: (i) the Company unless made in writing and
signed by an officer of the Company, duly authorized by the Board of Directors
of the Company or; (ii) Executive unless made in writing and signed by him. The
waiver by the Company or Executive of the breach of any Provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any subsequent breach of such party.




Section 10. Governing Law/Waiver of Claims/Arbitration. (a) The validity and
effect of this Agreement and the rights and obligations of the parties hereto
shall be governed by, and construed in accordance with, the laws of the State of
Nevada without giving effect to the principles of conflicts of laws thereof.




(b) Each Party to this Agreement hereby waives any claim it may have on such
other Party due to any past business dealings between the Parties prior to the
Effective Date of this Agreement. Additionally, the parties hereto agree that in
the event of any and all disagreements and controversies arising from this
Agreement or any other agreements between the Company and Executive the breach,
termination or validity thereof or the present and future dealings between the
parties, such disagreements and controversies shall be subject to a two step
mediation and binding arbitration process. The first step will first to a one
time mediations session to be held in accordance with the Nevada Bar
Associations Mediation guidelines and to be heard in front of a Mediation expert
that has been practicing for a period of at least 5 years. If the Parties fail
to resolve their dispute via Mediation, the Parties agree to a second step of
binding arbitration as arbitrated in accordance with the then current Commercial
Arbitration Rules of the American Arbitration Association (the “AAA”) to be held
in Las Vegas, Nevada before one neutral arbitrator. Such arbitrator shall be
selected by mutual agreement of the parties within thirty days of written notice
of a continuing dispute following mediation of said disagreement or controversy.
If the parties cannot mutually agree to an arbitrator within thirty days, then
the AAA shall designate the arbitrator. Either party may apply to the arbitrator
seeking injunctive relief until the arbitration award is rendered or the
controversy is otherwise resolved. Without waiving any remedy under this
Agreement, either party may also seek from any court having jurisdiction any
interim or provisional relief that is necessary to protect the rights or
property of that party, pending the establishment of the arbitral tribunal (or
pending the arbitral tribunal’s determination of the merits of the controversy).
In the event of any such disagreement or controversy, neither party shall
directly or indirectly reveal, report, publish or disclose any information
relating to such disagreement or controversy to any person, firm or corporation
not expressly authorized by the other party to receive such information or use
such information or assist any other person in doing so, except to comply with
actual legal obligations of such party or unless such disclosure is directly
related to an arbitration proceeding as provided herein, including, but not
limited to, the prosecution or defense of any claim in such arbitration. The
costs and expenses of the arbitration (excluding attorneys’ fees) shall be paid
by the non-prevailing Party or as determined by the arbitrator. This paragraph
shall survive the termination of this Agreement.





Page 6 of 8







Section 11. Entire Agreement. This Agreement contains all of the terms agreed
upon by the parties with respect to the subject matter hereof and supersedes all
prior agreements, arrangements and communications between the parties dealing
with such subject matter, whether oral or written, but limited to the Employment
Period.




Section 12. Reservation of Right. Notwithstanding any other provision of this
Agreement, Company reserves the right to modify, suspend or discontinue any and
all benefit plans, practices, policies and programs at any time whether before
or after termination of this Agreement without advance notice to or recourse by
Executive.




Section 13. Binding Effect. This Agreement shall be binding upon and shall inure
to the benefit of the transferees, successors and assigns of the Company,
including any company or entity with which the Company may merge or consolidate.




Section 14. Remedies for Breach. Executive acknowledges that his services
pursuant to this Agreement are unique and extraordinary and that irreparable
injury will result to the Company and its businesses and properties in the event
of a material breach of the terms and conditions of this Agreement to be
performed by him, the Company shall be entitled, if it so elects, to institute
and prosecute proceedings in any court of competent jurisdiction, either at law
or in equity, to enjoin him from performing services for any other person or
entity in violation of any of the terms of this Agreement, and to obtain damages
for any breach of this Agreement. In the event of a material breach by the
Company of any of the terms and conditions of this Agreement to be performed by
it, Executive shall have all remedies, legal or equitable, available to him
under the laws of the State of Nevada. The remedies provided herein shall be
cumulative and in addition to any and all other remedies which either party may
have at law or in equity.




Section 15. Costs of Enforcement. In the event of any suit or proceeding seeking
to enforce the terms, covenants or conditions of this Agreement, the prevailing
party shall, in addition to all other remedies and relief that may be available
pursuant to this Agreement or applicable law, recover his or its reasonable
attorneys’ fees and costs as shall be determined and awarded by an arbitrator or
court, as the case may be.




Section 16. Headings. Numbers and titles to paragraphs hereof are for
information purposes only and, where inconsistent with the text, are to be
disregarded.




Section 17. Severability – General. If any provision of this Agreement or the
application of any such provision to any person or circumstance shall be held
invalid, illegal or unenforceable in any respect by a court of competent
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision hereof.




Section 18. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which together shall be deemed to be one and the same
agreement.
















Signatures on the following page





Page 7 of 8
















IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the date first set forth above.







Eco Science Solutions, Inc.










/s/ Domenic Marciano

Name: Domenic Marciano




Title:

Chairman of the Board of Directors

Eco Science Solutions, Inc.




Date:  November 15, 2014













Michael J. Borkowski










/s/ Michael J. Borkowski

Name: Michael J. Borkowski

Individual

Date:  November 15, 2014





Page 8 of 8





